Order entered January 16, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01647-CR

                                RICARDO BELTRAN, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1056077-M

                                             ORDER
        The Court GRANTS court reporter Belinda G. Baraka’s January 11, 2013 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Baraka to file the reporter’s record within THIRTY DAYS from the

date of this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE